EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Cassell on 9/7/2021.

The application has been amended as follows: 
Claim 16: On line 18, insert after “region” and before “.” ,
wherein the substrate substantially consists of an HDF board having an average density of more than 800 kilograms per cubic meter, 
wherein the HDF board forms at least an actual upper surface of the substrate and the substrate surface at the location of the lower edge region,
wherein the laminate is formed on the basis of the melamine resin and one or more paper layers,
and wherein the laminate is adhered to the substrate without any intermediate glue or resin layers, both the actual upper surface and at the location of the lower edge region

Claims 20-22 and 24: Cancel
Claim 23: On line 1 delete [22] and insert 16 after “claim” and before “, wherein”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

b.	The closest prior art fails to disclose or suggest the method of making a floor panel comprising a floor panel comprising a top layer and a substrate, wherein the substrate is provided with a bevel in the lower edge region, the laminate extends over the substrate and contacts the substrate in the lower edge region and actual upper surface without the use of any glues or adhesives.  It would not have been obvious to one of ordinary skill in the art absent improper hindsight teaching to have modified the prior art and made a floor panel by the method of claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734.  The examiner can normally be reached on Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785